NO. 07-05-0465-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL B

                                 FEBRUARY 15, 2006

                         ______________________________

                         JOE MANUEL GARCIA, APPELLANT

                                          V.

                          THE STATE OF TEXAS, APPELLEE
                        _________________________________

            FROM THE 251ST DISTRICT COURT OF RANDALL COUNTY;

             NO. 16,574-C; HONORABLE PATRICK A. PIRTLE, JUDGE
                      _______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                              MEMORANDUM OPINION


      Appellant, Joe Manuel Garcia, appeals from his conviction of possession of a

controlled substance.    On May 17, 2005, the trial court signed an order deferring

adjudication and granting community supervision to appellant. On September 14, 2005,

the State filed its Motion to Revoke Order Granting Unadjudicated Probation alleging

appellant violated the terms of his community supervision.
      On November 21, 2005, appellant executed a Defendant’s Waiver of Appeal after

Sentence or Punishment has been Imposed in Accordance with Plea Bargain Agreement

and Waiver of Appeal Pursuant to Plea Bargain Agreement with the State. Appellant was

sentenced to the Texas Department of Criminal Justice, Institutional Division, for a term

of 10 years. The certification of appeal states appellant has no right of appeal because it

is a plea bargain case and because appellant has waived his right of appeal.


       By letter dated December 28, 2005, this court notified appellant of these

circumstances and that the appeal was subject to dismissal. The court requested that

appellant inform us why we should continue the appeal, by January 30, 2006. That

deadline has passed, and we have not received a response to our request.


       We have examined the clerk’s record to determine whether the trial court’s

certification is defective. Dears v. State, 154 S.W.3d 610, 613 (Tex.Crim.App. 2005).

Because the trial court’s certification affirmatively shows appellant waived his right of

appeal and because the record supports the trial court’s certification, we dismiss this

appeal. See Monreal v. State, 99 S.W.3d 615, 617 (Tex.Crim.App. 2003) (a valid waiver

of appeal prevents a defendant from appealing without the trial court’s consent); Stowe v.

State, 124 S.W.3d 228, 234 (Tex.App.–El Paso 2003, no pet.) (“[a] defendant in a

noncapital case may waive any right secured him by law, including his right to appeal”).


      Accordingly, the appeal is dismissed.


                                         Mackey K. Hancock
                                             Justice


Do not publish.

                                            2